People v Snype (2016 NY Slip Op 05659)





People v Snype


2016 NY Slip Op 05659


Decided on July 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2014-10771
 (Ind. No. 14-00423)

[*1]The People of the State of New York, respondent, 
vEric Snype, appellant.


Alex Smith, Middletown, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Nicholas D. Mangold and Andrew R. Kass of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered November 18, 2014, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, there is no need to remit this matter for amendment of the sentencing minutes for the purposes of 7 NYCRR 1900.4(c)(1)(iii) (see People v Ellis, 123 AD3d 1054, 1054; cf. People v Jackson, 136 AD3d 1056, 1057). The sentence and commitment specifies that the defendant was convicted of criminal possession of a weapon in the second degree under Penal Law § 265.03(3), and is in compliance with CPL 380.65 (see People v Ellis, 123 AD3d at 1054; People v Lynch, 121 AD3d 717, 719).
BALKIN, J.P., MILLER, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court